Title: Nathaniel Macon to Thomas Jefferson, 7 January 1816
From: Macon, Nathaniel
To: Jefferson, Thomas


          
            Sir
             Washington 7 Jany 1816
          
          The Legislature of North Carolina has ordered a full size statue of General Washington of the best marble and workmanship to be procured and put up in the Capitol of the state; The Governor who is authorized to carry the order into execution, has requested me to ascertain whether one worthy the Character it is to represent & the state which erects it, can be made in the United states, and the sum that it will probably cost, if it cannot be got in this country; The best means of getting one from Italy, the time it may require and the probable cost there
          Relying on your known and uniform willingness to give information, whenever it has been asked, I have ventured to trouble you on this subject, with which I am entirely unacquainted, It is proper that I should state to you, that it is my intention, to transmit the answer you may give to the Governor
          That the evening of your life may be as happy as the Meridian has been usefull, is the sincere prayer of
          
            Sir Your unfeigned friend & Hble sert
            Nathl Macon
          
        